Title: To George Washington from William Heath, 3 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands August 3. 1782.
                  
                  The enclosed from general Sir Guy Carleton, came to hand last evening—I forward it by express.  If it should contain any thing which will affect the mission with which your excellency has been pleased to honor me, I wish your further directions by the return of the express; as I intend going down the river early to morrow morning, unless something takes place which requires an alteration.
                  Enclosed is the letter which captain Sewall took to the Point yesterday, to have been transmitted by general Hand—seeing your excellency pass down the river, he expected to find you at my quarters, and therefore brought the letter back.  I hope no inconvenience has been consequent.  I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant, 
                  
                     W. Heath
                  
               